Citation Nr: 1024538	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a deep laceration of the left knee with synovitis and 
meniscal damage, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to July 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When this case was most recently before the Board in November 
2007, it was remanded for further development and 
adjudicative action.  The case has been returned to the Board 
for further appellate action.  

The issues of service connection for right shoulder and left 
hip disabilities have been raised by the record, but it is 
unclear whether they have been adjudicated by the originating 
agency.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the originating agency for 
appropriate action.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998). 

While the Board notes the Veteran was afforded a recent VA 
examination in January 2010 as ordered in the November 2007 
remand to determine the current level of his knee disability, 
the examination did not address the Veteran's scarring in 
sufficient detail to determine whether a separate rating is 
warranted for his scars.  Thus, remand for a VA scar 
examination is necessary.  

The Board additionally notes that the November 2007 remand 
instructed that the originating agency should obtain any 
information pertinent to the claim identified by the Veteran.  
The Board notes that the Veteran submitted a VA Form 21-4142 
indicating that he had received treatment from a variety of 
VA medical locations to include those in Naples, Florida; 
Fort Myers, Florida; Bay Pines, Florida; and Boston, 
Massachusetts.  However, there is no indication in the claims 
file that the originating agency requested or otherwise 
obtained such records.  Thus, additional VA medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Undertake appropriate development to 
obtain all available records, not already 
of record, pertaining to treatment or 
evaluation of the Veteran's left knee 
during the period of this claim, to include 
any pertinent records from the VA 
facilities in Naples, Florida; Fort Myers, 
Florida; Bay Pines, Florida; and Boston, 
Massachusetts.

2.  Then, the Veteran should be scheduled 
for a VA scar examination to ascertain the 
nature and extent of residual scarring 
from events associated with his service-
connected left knee.  The Veteran's claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be performed and all findings 
should be reported in detail.  The 
examiner should provide the measurements 
of the Veteran's scars, and indicate for 
each scar whether it is deep (associated 
with underlying soft tissue damage) or 
superficial, unstable, painful, or causes 
limitation of motion, and any other 
symptomatology associated with the scars.  

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



